DETAILED ACTION
This is the first Office action on the merits based on the 16/472,029 application filed on 06/20/2019 and applicant’s preliminary amendments filed 10/25/2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s preliminary amendments filed 10/25/2019, claims 1-18 were amended.  Claims 1-18, as filed on 10/25/2019, are currently pending and considered below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.84(b)(1).  If the invention can be drawn or illustrated then a drawing is required in lieu of black and white photorealistic images.  All details in the black and white photorealistic images are not clear.  Therefore, black and white line drawings are required in place of the black and white photorealistic images in Figures 1-6.  No new matter should be entered.
In addition, the drawings are objected to because the text in Figure 3 should be in the English language.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the use of legal phraseology (i.e. the term “said,” see below) and the following informalities:
In lines 1-11, “The present invention concerns an ergometer comprising at least one training assembly, each assembly comprising: a training element, - at least one hydraulic cylinder comprising a pressure chamber, said training element being linked to said at least one hydraulic cylinder such that a hydraulic pressure value applied in the pressure chamber of said or at least one of said corresponding cylinders determines a force opposing the movement of said training element by a user, and at least one control unit for supplying the pressure chamber of said or one corresponding hydraulic cylinder with pressurised hydraulic fluid such that said pressure chamber has a chosen pressure value during at least a part of the muscle exercises carried out by the user, said control unit being linked to said pressure chamber of the corresponding hydraulic cylinder by a hydraulic fluid supply circuit.” should be
--- The present invention concerns an ergometer comprising at least one training assembly, each training assembly comprising: a training element, at least one hydraulic cylinder comprising a pressure chamber, the training element being linked to the at least one hydraulic cylinder such that a hydraulic pressure value applied in the pressure chamber of at least one of the corresponding hydraulic cylinders determines a force opposing movement of the training element by a user, and at least one control unit for supplying the pressure chamber of the corresponding hydraulic cylinder with pressurized hydraulic fluid such that the pressure chamber has a chosen pressure value during at least a part of muscle exercises carried out by the user, the at least one control unit being linked to the pressure chamber of the corresponding hydraulic cylinder by a hydraulic fluid supply circuit. ---.
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language for an abstract of the disclosure.  Specifically, the language should be clear and concise and should avoid using the form and legal phraseology often used in patent claims, such as “means” and “said.”

Claim Objections
Claims 1, 3, 4, 7, 11, 13, 14, and 16-18 are objected to because of the following informalities:
In claim 1, line 12, “said control unit” should be --- said at least one control unit    ---.  Refer to the 35 U.S.C. § 112(b) rejections of claim 1, see below.
In claim 3, line 2, “a first hydraulic cylinder” should be --- a first hydraulic cylinder of the two hydraulic cylinders ---.
In claim 3, line 3, “said plate” should be --- said translationally movable plate ---.
In claim 4, line 2, “wherein it comprises” should be --- wherein the ergometer comprises ---.
In claim 7, lines 4-5, “which platform is mounted” should be --- said platform being mounted ---.
In claim 11, line 2, “each fluid supply circuit” should be --- each hydraulic fluid supply circuit ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 11, see below.
In claim 13, line 2, “said drive mechanism” should be --- wherein said drive mechanism ---.
In claim 13, line 3, “the shaft” should be --- the driveshaft ---.
In claim 14, line 2, “wherein it comprises” should be --- wherein the ergometer comprises ---.
In claim 16, line 2, “wherein it comprises” should be --- wherein the measurement appliance comprises ---.
In claim 16, line 3, “an ergometer” should be --- the ergometer ---.
In claim 17, lines 2-4, “an ergometer as claimed in claim 2, a selected pressure value is applied, for at least part of the muscular exercises performed by the user, in the pressure chamber of only one of said cylinders, the other cylinder being left free” should be --- the ergometer as claimed in claim 2, the selected pressure value is applied, for the at least part of the muscular exercises performed by the user, in the pressure chamber of only one of the two hydraulic cylinders, the other of the two hydraulic cylinders being configured to be left free ---.
In claim 18, lines 3-4, “performing exercises on an ergometer as claimed in claim 1” should be --- performing the muscle exercises on the ergometer as claimed in claim 1 ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “such that a hydraulic pressure value applied in the pressure chamber of said corresponding cylinder, or of at least one of said corresponding cylinders,” is recited in lines 6-7.  The limitation renders the claim indefinite because it is unclear how many cylinders correspond to the pressure chamber and whether or not the corresponding cylinders are different from the “at least one hydraulic cylinder” recited in claim 1, lines 4-5.  Applicant is suggested to amend the limitation to --- such that a hydraulic pressure value applied in the pressure chamber of a corresponding at least one of said at least one hydraulic cylinder ---.
Claim 1 recites the limitation “the movement of said training element by a user” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- movement of said training element by a user ---.  Refer to the rejection of claim 1 under 35 U.S.C. 101 and section 33(a) of the America Invents Act, see below.
Regarding claim 1, the limitation “at least one control unit for supplying the pressure chamber of said hydraulic cylinder, or of a corresponding hydraulic cylinder,” is recited in lines 9-10.  The limitation renders the claim indefinite because it is unclear how many hydraulic cylinders correspond to the pressure chamber and whether or not the corresponding cylinders are different from the “at least one hydraulic cylinder” recited in claim 1, lines 4-5.  Applicant is suggested to amend the limitation to --- at least one control unit for supplying the pressure chamber of said corresponding at least one of said at least one hydraulic cylinder ---.  Refer to the 35 U.S.C. § 112(b) rejections of claim 1, see above.
Claim 1 recites the limitation “at least part of the muscle exercises performed by the user” in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- at least part of muscle exercises performed by the user ---.  
Regarding claim 1, the limitation “said control unit being linked to said pressure chamber of the corresponding hydraulic cylinder by a hydraulic fluid supply circuit” is recited in lines 12-14.  The limitation renders the claim indefinite because it is unclear how many hydraulic cylinders correspond to the pressure chamber and whether or not the corresponding cylinders are different from the “at least one hydraulic cylinder” recited in claim 1, lines 4-5.  Applicant is suggested to amend the limitation to --- said at least one control unit being linked to said pressure chamber of said corresponding at least one of said at least one hydraulic cylinder by a hydraulic fluid supply circuit ---.  Refer to the 35 U.S.C. § 112(b) rejections of claim 1, see above.  Refer as well to the objection to claim 1, see above.
Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Claim 3 recites the limitation “the second hydraulic cylinder” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a second hydraulic cylinder of the two hydraulic cylinders ---.
Claim 4 recites the limitation “the force applied by each of the members of the user and the power of the training” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a force applied by a corresponding one limb of the user and a power of a training of the user moving the respective training element ---.  Refer to the specification, filed 10/25/2019, page 5, lines 2-5.
Claim 5 recites the limitation “the application of unsymmetrical forces to the user” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- an application of asymmetrical forces to the user ---.
Claim 7 recites the limitation “wherein each sub-assembly comprising a training element and said corresponding hydraulic cylinder is mounted on a platform, ” in lines 2-3.  There is insufficient antecedent basis for “each sub-assembly” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- further comprising at least one sub-assembly, each sub-assembly including one training element and a corresponding one hydraulic cylinder, wherein each sub-assembly is mounted on a platform ---.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 7, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Claim 9 recites the limitation “wherein each sub-assembly comprising a training element and said corresponding hydraulic cylinder also comprises” in lines 2-3.  There is insufficient antecedent basis for “each sub-assembly” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- further comprising at least one sub-assembly, each sub-assembly including one training element and a corresponding one hydraulic cylinder, wherein each sub-assembly also comprises ---.
Claim 9 recites the limitation “the forces” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- forces ---.
Regarding claim 9, which depends from claim 1, the limitation “the pressure of the fluid in said pressure chamber” is recited in line 4.  The limitation renders the claim indefinite because it is unclear whether or not the limitation refers to the “pressurized hydraulic fluid such that said pressure chamber has a selected pressure value” recited in claim 1, lines 10-11.  Applicant is suggested to amend the limitation to --- the selected pressure value of the pressurized hydraulic fluid in said pressure chamber ---.
Claim 10 recites the limitation “wherein each hydraulic fluid supply circuit is at least partly flexible to enable an adjustment of the position of each sub-assembly comprising a training element and said corresponding hydraulic cylinder relative to its control unit” in lines 2-4.  There is insufficient antecedent basis for “the position of each sub-assembly” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- further comprising at least one sub-assembly, each sub-assembly including one training element and a corresponding one hydraulic cylinder, wherein each hydraulic fluid supply circuit is at least partly flexible to enable an adjustment of a position of each sub-assembly relative to the respective control unit ---.
Claim 11 recites the limitation “wherein each fluid supply circuit comprises a quick disconnect system allowing the sub-assembly comprising a training element and said corresponding hydraulic cylinder to be separated from its control unit” in lines 2-4.  There is insufficient antecedent basis for “the sub-assembly” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- further comprising at least one sub-assembly, each sub-assembly including one training element and a corresponding one hydraulic cylinder, wherein each hydraulic fluid supply circuit comprises a quick disconnect system allowing the respective sub-assembly to be separated from the respective control unit ---.  Refer the objection to claim 11, see above.
Regarding claim 12, which depends from claim 1, the limitations “wherein each control unit comprises a hydraulic cylinder comprising a pressure chamber, said pressure chamber being in fluid communication with said hydraulic fluid supply circuit and a piston rod of said hydraulic cylinder being connected to a drive mechanism configured to exert a predetermined hydraulic pressure in the pressure chamber of the hydraulic cylinder of said corresponding control unit” are recited in lines 2-7.  The limitations render the claim indefinite because it is unclear whether or not the hydraulic cylinder and corresponding pressure chamber are the same as, included in, or distinct and separate from “at least one hydraulic cylinder comprising a pressure chamber” recited in claim 1, line 4.  Applicant is suggested to amend the limitations to --- wherein each control unit comprises a control unit hydraulic cylinder comprising a control unit pressure chamber, said control unit pressure chamber being in fluid communication with said hydraulic fluid supply circuit and a control unit piston rod of said control unit hydraulic cylinder being connected to a drive mechanism configured to exert a predetermined hydraulic pressure in the control unit pressure chamber of the control unit hydraulic cylinder of said corresponding control unit ---.
Claim 13 recites the limitation “the movement of the rack and the pressurization of the fluid in said pressure chamber” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a movement of the rack and a pressurization of the pressurized hydraulic fluid in said corresponding pressure chamber ---.  Refer to the objections to claim 12, see above.
Claim 14 recites the limitation “the torque exerted by the shaft thereof in order to retain said rack in position” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a torque exerted by the driveshaft thereof in order to retain said rack in position ---.
Claim 18 recites the limitation “the physiological or physiopathological functioning of a user” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a physiological or physiopathological functioning of the user ---.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 1, the limitation “determines a force opposing the movement of said training element by a user” is recited in lines 7-8.  The limitation appears to be directed to or encompassing a human organism or body parts of a human organism.   Applicant is suggested to amend the limitation to --- is configured to determine a force opposing movement of said training element by a user ---.  Refer to the 35 U.S.C. § 112(b) rejections of claim 1, see above.
Claims 2-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act, see above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9-11, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schocke (US 2009/0131834).
Regarding claim 1, as can best be understood (refer to the rejections of claim 1 under 35 U.S.C. § 112(b) and 101, and section 33(a) of the America Invents Act, see above), Schocke discloses an ergometer (the ergometer 1; Figure 1) comprising at least one training assembly (the drive means (which may be the pedal 3) together with the pneumatic cylinder 21 of the pneumatic piston/cylinder array 7, the control means, and the protected cables of the control means coupled to the compressed air inlet at the pneumatic cylinder 21; paragraphs 0008, 0017, and 0019-0022; Figures 1-2b), each training assembly comprising:
- a training element (the drive means which may be the pedal 3; Figure 1; paragraph 0017);
- at least one hydraulic cylinder (the pneumatic cylinder 21 of the pneumatic piston/cylinder array 7 (Figures 1-2b);  According to paragraph 0008, “In addition to compressed air, which is preferred, fluids of all kinds can be used.  Preferably, compressible fluids are used.”  Emphasis added.  Therefore, Schocke’s pneumatic system is also and/or alternatively capable of being a hydraulic system.) comprising a pressure chamber (the pressure chamber within the pneumatic cylinder 21; Figures 1-2b);
- said training element being linked to said at least one hydraulic cylinder (Figure 1) such that a hydraulic pressure value applied in the pressure chamber of a corresponding at least one of said at least one hydraulic cylinder is configured to determine a force opposing movement of said training element by a user (“The pneumatically applied pressure of the piston/cylinder array 7 constitutes a resistance or force when the test person or patient operates the pedal 3.”; paragraph 0017); and
- at least one control unit (the control means; paragraphs 0019-0022) for supplying the pressure chamber of said corresponding at least one of said at least one hydraulic cylinder with pressurized hydraulic fluid (the compressed air whereby “[t]he pneumatically applied pressure of the piston/cylinder array 7 is supplied from a compressed air inlet connected to the cylinder 21.”; paragraph 0019) such that said pressure chamber has a selected pressure value (“The control means regulates the air pressure at the piston/cylinder array 7 and thus the pressure exerted onto the piston 20 which constitutes the force necessary to be applied by a test person or patient in order to deflect the drive means, e.g. the pedal 3” (paragraph 0020).  “The force to be applied is in a range of from 50 N to 900 N, or from 100 N to 800 N, or from 200 N to 700 N, or from 300 N to 600 N and is preferably about 600 N for healthy test persons and about 300 N for patients whose movement of the body part in question is restricted” (paragraph 0019)) during at least part of muscle exercises performed by the user, said at least one control unit being linked to said pressure chamber of said corresponding at least one of said at least one hydraulic cylinder by a hydraulic fluid supply circuit (the protected cables of the control means coupled to the compressed air inlet at the pneumatic cylinder 21; paragraphs 0019-0020).
Regarding claim 6, Schocke further discloses wherein each training element is a pedal or a handle (the drive means may be the pedal 3 or “handles, loops and other devices known from weight training”; paragraph 0017).
Regarding claim 9, Schocke further discloses wherein each sub-assembly comprising a training element and said corresponding hydraulic cylinder (the drive means (which may be the pedal 3) together with the pneumatic cylinder 21 of the pneumatic piston/cylinder array 7; paragraph 0017; Figure 1) also comprises a force sensor (strain indicator 23; paragraph 0021; Figure 2a) for measuring the forces and/or a pressure sensor (the pressure sensor of the control module; paragraph 0008) for determining the pressure of the fluid in said pressure chamber.
Regarding claim 10, Schocke further discloses wherein each hydraulic fluid supply circuit is at least partly flexible to enable an adjustment of the position of each sub-assembly comprising a training element and said corresponding hydraulic cylinder (the drive means (which may be the pedal 3) together with the pneumatic cylinder 21 of the pneumatic piston/cylinder array 7; paragraph 0017; Figure 1) relative to its control unit (According to paragraph 0020, “The ergometer 1 preferably comprises a control means whose sensors and accompanying protected cables can be provided within the examination chamber of the magnetic resonance apparatus. The electronic controls of the control means are located outside of the examination chamber of the magnetic resonance apparatus.”  Emphasis added.  Schocke discloses in paragraph 0017 that that ergometer 1 is used in an MR apparatus, and in paragraphs 0010-0011, that the ergometer is capable of being used with the user in a standing, sitting or lying position.  Therefore, Schocke discloses that each hydraulic fluid supply circuit is capable of being at least partly flexible to enable an adjustment of the position of each sub-assembly comprising a training element and said corresponding hydraulic cylinder.).
Regarding claim 11, Schocke further discloses wherein each fluid supply circuit comprises a quick disconnect system (Figure 1 illustrates the fluid supply circuit and corresponding control means disconnected from the ergometer 1; paragraphs 0019-0020) allowing the sub-assembly comprising a training element and said corresponding hydraulic cylinder (the drive means (which may be the pedal 3) together with the pneumatic cylinder 21 of the pneumatic piston/cylinder array 7; paragraph 0017; Figure 1) to be separated from its control unit.
Regarding claim 15, Schocke further discloses wherein a non-magnetic screen externally surrounds at least one part of each control unit (“A computer-controlled control system is preferably used for this purpose, which is operated outside of the MR apparatus forming the Faraday cage.  Thus, no electronic device is present inside or close to the MR tube in order not to affect the measuring results.”, paragraph 0008; emphasis added), the rest of the ergometer being made of a non-magnetic material (“All the components used in the ergometer were examined for their suitability in an MR apparatus, and the ergometer preferably consists of non-ferromagnetic materials, such as e.g. plastics or wood, and was furthermore only processed with tools which do not cause metal abrasion on the individual components.”; paragraph 0007).
Regarding claim 16, Schocke further discloses a measurement appliance for performing diagnostics and for research, wherein it comprises a magnetic resonance imaging system (MRI) (Title; Abstract; paragraph 0001) and an ergometer as claimed in claim 1 (refer to the 35 U.S.C. § 102(a)(1) rejection of claim 1, see above).
Regarding claim 18, Schocke further discloses a measurement method wherein a plurality of items of information (“For measuring the distance of the motion of the drive means, a carbon spring comprising at least one strain indicator is provided parallel to the pneumatic cylinder 21. This way, conclusions can be drawn regarding the motion of the drive means, e.g. the pedaling motion, as a function of the output signal of the strain indicator.” (paragraph 0025); “When the drive means is deflected, the bending beam 31 is deflected and the distance traveled by the drive means is determined” (paragraph 0027); “the resistance or the force is regulated or controlled automatically or electronically based on measured signals from a feedback loop during the examination of the test person or patient” (claim 1)) is obtained in real time that characterizes the physiological or physiopathological functioning of a user performing exercises on an ergometer as claimed in claim 1 (paragraphs 0001-0005).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schocke (US 2009/0131834).
Regarding claim 2, Schocke discloses the invention as substantially claimed, see above, and further discloses wherein each training assembly comprises one training element (the drive means which may be the pedal 3; Figure 1; paragraph 0017), one hydraulic cylinder (the pneumatic cylinder 21 of the pneumatic piston/cylinder array 7 (Figures 1-2b);  According to paragraph 0008, “In addition to compressed air, which is preferred, fluids of all kinds can be used.  Preferably, compressible fluids are used.”  Emphasis added.  Therefore, Schocke’s pneumatic system is also and/or alternatively capable of being a hydraulic system.), and one corresponding control unit (the control means; paragraphs 0019-0022) for supplying the pressure chamber of said hydraulic cylinder with pressurized hydraulic fluid (the compressed air whereby “[t]he pneumatically applied pressure of the piston/cylinder array 7 is supplied from a compressed air inlet connected to the cylinder 21.”; paragraph 0019).
However, Schocke fails to disclose: wherein each training assembly comprises two hydraulic cylinders.
It has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (see MPEP § 2144.04 VI B).  In this case, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify each training assembly of Schocke’s invention to comprise two hydraulic cylinders instead of only a single hydraulic cylinder in order to decrease the load on the single hydraulic cylinder during each use of the ergometer for the advantage for increasing the functional life of the ergometer.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schocke (US 2009/0131834) in view of Gause (US 3,750,479).
Regarding claim 3, Schocke teaches the invention as substantially claimed, see above, and further teaches wherein a first hydraulic cylinder (the pneumatic cylinder 21 of the pneumatic piston/cylinder array 7 (Figures 1-2b);  According to paragraph 0008, “In addition to compressed air, which is preferred, fluids of all kinds can be used.  Preferably, compressible fluids are used.”  Emphasis added.  Therefore, Schocke’s pneumatic system is also and/or alternatively capable of being a hydraulic system.) linked to said training element (Figure 1) is supported by a translationally movable plate (the base plate 2, as illustrated in Figure 1, in capable of being translationally movable).
However, Schocke fails to teach: said plate being rigidly connected to a piston rod of the second hydraulic cylinder.
Gause teaches an analogous ergometer (Figures 1-3) comprising a first hydraulic cylinder (a first of the dual hydraulic cylinders 9; Figures 1-3) linked to a training element (the pedals 20 of the ergometer 21; Figures 1-3) supported by a movable plate (the “plate tying the two sides of the tubular frame together at a point slightly below the seat 5” (column 4, lines 8-11) is movable relative to the plate 2; Figures 1-3), the movable plate being rigidly connected (via rigid connection of the ear 12 to the “plate tying the two sides of the tubular frame together at a point slightly below the seat 5” (column 4, lines 8-11) to a piston rod (the piston rod 11 of a second of the dual hydraulic cylinders 9; Figures 1-3) of a second hydraulic cylinder (the second of the dual hydraulic cylinders 9; Figures 1-3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergometer of Schocke’s invention such that the plate is rigidly connected to a piston rod of a second hydraulic cylinder, as taught by Gause, in order to tie two sides of the plate together (Gause: column 4, lines 8-11; Figures 1-3) during use of the ergometer for the advantage of providing structural symmetry and integrity throughout the functional life of the ergometer.

Claims 4, 5, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schocke (US 2009/0131834) in view of Gonzalez de Suso et al. (“Development and Characterization of an Ergometer to Study the Bioenergetics of the Human Quadriceps Muscle by 31P NMR Spectroscopy inside a Standard MR Scanner,” Magnetic Resonance in Medicine, John Wiley & Sons Inc., vol. 29, no. 4, 1 April 1993, pages 575-581, XP 000368019, US).
Regarding claim 4, Schocke discloses the invention as substantially claimed, see above, and further discloses wherein each training assembly comprising a set of sensors intended to measure the force applied by each of the members of the user and the power of the training (“the determination of the force to be applied at the drive means is carried out by one or several sensors provided at the piston 20” (paragraph 0021); “The work output of the exercising muscles can be regulated in particular by the pressure in the cylinder, the depth of the piston's submergence into the cylinder and the frequency of the plantar flexion.  […]  An appropriate program calculates the various parameters at a desired work output in watt or the watt number based on set parameters.” (paragraph 0009).
However, Schocke is silent as to: the ergometer comprises two training assemblies.
Gonzalez de Suso et al. teaches an analogous ergometer (pages 575-576, Description of the Ergometer section; Figure 1) comprising two training assemblies (pages 575-576, Description of the Ergometer section, first paragraph; Figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergometer of Schocke’s invention such that it comprises two training assemblies, as taught by Gonzalez de Suso et al., in order to permit the flexo-extension of both legs of the user inside a standard MR scanner (Gonzalez de Suso et al.: page 575, Materials and Methods section, first paragraph).
Regarding claim 5, Schocke discloses the invention as substantially claimed, see above, and further discloses wherein each control unit of each training assembly of the ergometer is distinct (paragraphs 0019-0022).
However, Schocke is silent as to: said ergometer comprises a plurality of training assemblies.
Gonzalez de Suso et al. teaches an analogous ergometer (pages 575-576, Description of the Ergometer section; Figure 1) comprising a plurality of training assemblies (the two training assemblies; pages 575-576, Description of the Ergometer section, first paragraph; Figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergometer of Schocke’s invention such that it comprises a plurality of training assemblies, as taught by Gonzalez de Suso et al., in order to permit the flexo-extension of both legs of the user inside a standard MR scanner (Gonzalez de Suso et al.: page 575, Materials and Methods section, first paragraph).
Schocke in view of Gonzalez de Suso et al. teaches the invention as substantially claimed, see above, and further teaches that said ergometer permits the application of unsymmetrical forces to the user (Since Schocke discloses that each control unit of each training assembly of the ergometer is distinct (Schocke: paragraphs 0019-0022) and Gonzalez de Suso et al. teaches a plurality of training assemblies (Gonzalez de Suso et al.: the two training assemblies; pages 575-576, Description of the Ergometer section, first paragraph; Figure 1), Schocke in view of Gonzalez de Suso et al. teaches that the respective control units are distinct such that the ergometer is capable of permitting an application of asymmetrical forces to the user.).
Regarding claim 7, Schocke discloses the invention as substantially claimed, see above, and further discloses wherein each sub-assembly comprising a training element and said corresponding hydraulic cylinder (the drive means (which may be the pedal 3) together with the pneumatic cylinder 21 of the pneumatic piston/cylinder array 7; paragraph 0017; Figure 1) is mounted on a platform (the base plate 2; Figure 1; paragraph 0017).
However, Schocke fails to disclose: the platform preferably can move between a deployed position and at least one retracted position, which platform is mounted on a movable carriage.
Gonzalez de Suso et al. teaches an analogous ergometer (pages 575-576, Description of the Ergometer section; Figure 1) comprising a platform (the 61 x 35 x 4 cm resin board to which the pedal-cylinder ensemble is fixed; pages 575-576, Description of the Ergometer section, first paragraph; Figure 1) preferably can move between a deployed position (the resin board is mounted on a polycarbonate couch (250 x 38 x 4 cm) resting on 10 pairs of small wheels, and the polycarbonate couch, which includes the resin board, is in the deployed position when fixed to the standard bed rails trolley of the MR scanner; pages 575-576, Description of the Ergometer section, first paragraph; Figure 1) and at least one retracted position (the resin board is in at least one retracted position when the polycarbonate couch, which includes the resin board, is detached from the standard bed rails trolley of the MR scanner; pages 575-576, Description of the Ergometer section, first paragraph), which platform is mounted on a movable carriage (the resin board is mounted on a polycarbonate couch (250 x 38 x 4 cm) resting on 10 pairs of small wheels; pages 575-576, Description of the Ergometer section, first paragraph; Figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the platform of Schocke’s invention such that it is mounted on a movable carriage, as taught by Gonzalez de Suso et al., in order to facilitate movement of the ergometer to the isocenter of the magnet of a standard MR scanner (Gonzalez de Suso et al.: pages 575-576, Description of the Ergometer section, first paragraph; Figure 1).
Regarding claim 17, Schocke teaches the invention as substantially claimed, see above, and further teaches a measurement method, wherein, using an ergometer as claimed in claim 2 (refer to the 35 U.S.C. § 102(a)(1) rejection of claim 2, see above), a selected pressure value is applied, for at least part of the muscular exercises performed by the user, in the pressure chamber of only one of said cylinders (“The control means regulates the air pressure at the piston/cylinder array 7 and thus the pressure exerted onto the piston 20 which constitutes the force necessary to be applied by a test person or patient in order to deflect the drive means, e.g. the pedal 3” (paragraph 0020).  “The force to be applied is in a range of from 50 N to 900 N, or from 100 N to 800 N, or from 200 N to 700 N, or from 300 N to 600 N and is preferably about 600 N for healthy test persons and about 300 N for patients whose movement of the body part in question is restricted” (paragraph 0019)).
However, Schocke fails to teach: the other cylinder being left free in order to stress different parts of the body of the user.
Gonzalez de Suso et al. teaches an analogous ergometer (pages 575-576, Description of the Ergometer section; Figure 1) comprising two cylinders “connected in a hydraulic circuit made of polyethylene in which a valve acts as a fine control of the passage of water from one cylinder to the other” (page 575, Description of the Ergometer section; Figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the measurement method of Schocke’s invention such that the other cylinder is left free in order to stress different parts of the body of the user, as taught by Gonzalez de Suso et al., in order to provide the user of the ergometer with a fine control of the passage of water from one cylinder to the other (Gonzalez de Suso et al.: page 575, Description of the Ergometer section; Figure 1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schocke (US 2009/0131834) in view of Gonzalez de Suso et al. (“Development and Characterization of an Ergometer to Study the Bioenergetics of the Human Quadriceps Muscle by 31P NMR Spectroscopy inside a Standard MR Scanner,” Magnetic Resonance in Medicine, John Wiley & Sons Inc., vol. 29, no. 4, 1 April 1993, pages 575-581, XP 000368019, US), and further in view of Valletti (US 3,667,316).
Regarding claim 8, Schocke in view of Gonzalez de Suso et al. teaches the invention as substantially claimed, see above, but is silent as to: wherein said platform comprises a suction position retention device for locking said platform in position when the ergometer is used.
Valletti teaches an analogous platform (the foot pedal positioning device; Figure 3) wherein a platform (the platform 30; Figure 3) comprises a suction position retention device (the suction cups 24; Figure 3) for locking the platform in position when in use.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the platform of Schocke’s invention modified in view of Gonzalez de Suso et al. to include a suction position retention device, as taught by Valletti, in order to “prevent the platform from becoming accidentally dislodged from its normal operating position” (Valletti” Abstract).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schocke (US 2009/0131834) in view of Wolf (US 4,869,498).
Regarding claim 12, Schocke discloses the invention as substantially claimed, see above, but fails to disclose: wherein each control unit comprises a hydraulic cylinder comprising a pressure chamber, said pressure chamber being in fluid communication with said hydraulic fluid supply circuit and a piston rod of said hydraulic cylinder being connected to a drive mechanism configured to exert a predetermined hydraulic pressure in the pressure chamber of the hydraulic cylinder of said corresponding control unit.
Wolf teaches an analogous ergometer (the rowing ergometer; Figure 1) comprising a control unit (the control unit; claims 1 and 4), wherein the control unit comprises a hydraulic cylinder (the cylinder 4; claims 1 and 4; Figures 1-3 and 5) comprising a pressure chamber (the pressure chamber of the cylinder 4; Figures 2, 3, and 5), the pressure chamber being in fluid communication with a hydraulic fluid supply circuit (Figure 5; claims 1 and 4) and a piston rod (the piston 5; claims 1 and 4) of the hydraulic cylinder being connected to a drive mechanism (the hydraulic motor 15 together with the toothed rack 14; Figure 5) configured to exert a predetermined hydraulic pressure (“it is suggested to attach a hydraulic motor onto the pipe connected with the cylinder and to impinge the pistons with predetermined pressures and flow speeds”; column 2, line 67, through column 3, line 2; Figure 5) in the pressure chamber of the hydraulic cylinder of the control unit.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify each control unit of Schocke’s invention to comprise a hydraulic cylinder comprising a pressure chamber, said pressure chamber being in fluid communication with said hydraulic fluid supply circuit and a piston rod of said hydraulic cylinder being connected to a drive mechanism configured to exert a predetermined hydraulic pressure in the pressure chamber of the hydraulic cylinder of said corresponding control unit, as taught by Wolf, in order to enable a combined system for both isokinetic and eccentric training, whereby the type of training can be varied and the training output can be increased (Wolf: Figure 5; column 2, line 61, through column 3, line 2).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schocke (US 2009/0131834) in view of Wolf (US 4,869,498), and further in view of Mirza (US 9,597,043).
Regarding claim 13, Schocke in view of Wolf teaches the invention as substantially claimed, see above, and further teaches wherein said drive mechanism comprises a motor (the hydraulic motor 15; Figure 5) having a driveshaft (the driveshaft of the hydraulic motor 15; Figure 5), the piston rod being rigidly connected to a rack (the toothed rack 14; Figures 2, 3, and 5) linked by a transmission (the lines 7 and 22; Figure 5) to the shaft of said motor, which thus enables the movement of the rack and the pressurization of the fluid in said pressure chamber (“it is suggested to attach a hydraulic motor onto the pipe connected with the cylinder and to impinge the pistons with predetermined pressures and flow speeds”; column 2, line 67, through column 3, line 2; Figure 5).
However, Schocke in view of Wolf is silent as to: the motor is a stepper motor.
Mirza teaches an analogous control unit (Figure 12; column 8, lines 3-14) comprising a motor (the motor 50; Figure 12; column 8, lines 3-14) which “can be a servomotor, a stepper motor, or alternatively, the drive can be hydraulic” (column 8, lines 3-14).
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the hydraulic motor of Schocke’s invention modified in view of Wolf with a stepper motor, as taught by Mirza, since it appears that the invention would perform equally well with a hydraulic motor (Mirza: column 8, lines 3-14), and particularly because substituting a stepper motor for a hydraulic motor involves only routine skill in the art.
Regarding claim 14, Schocke in view of Wolf, and further in view of Mirza, teaches the invention as substantially claimed, see above, and further teaches wherein the ergometer comprises a motor current measurement device for determining the torque exerted by the shaft thereof in order to retain said rack in position (Wolf: the pressure valve 23 indirectly performs this function by enabling the motor 15 to operate with constant speed of rotation; column 4, lines 49-64; Figure 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784